DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-15 are pending and currently under consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-10 are rejected because claim 1 recites “…the individual having a level of CD9+/Glial marker+/SVN+ exosomes at or below the reference level… the individual having a level of CD9+/Glial marker+/SVN+ exosomes above the reference level….” and  There is insufficient antecedent basis for “the individual having a level of CD9+/Glial marker+/SVN+ exosomes at or below the reference level” and “the individual having a level of CD9+/Glial marker+/SVN+ exosomes above the reference level” in the claims.

Claim 5 is rejected for reciting “…wherein the exosome rich fraction is at least 95% pure.” The specification discloses a possible calculation for determining percent purity of an exosome rich fraction; however, the metes-and-bounds of the claim are unclear because specification does not distinctly define how percent purity of an exosome rich fraction is to be determined and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. This rejection can be obviated by distinctly defining how percent purity of an exosome rich fraction is to be determined.

Claims 9-10 are rejected because claim 9 recites “…the peptide of SEQ ID NO: 1.”  There is insufficient antecedent basis for “the peptide of SEQ ID NO: 1” in the claim.

Claim 10 is rejected for reciting “…wherein step i) is carried out…of the tumor….” It is noted claim 10 depends on claim 9, which recite “(i)” and not “i)”.  There is insufficient antecedent basis for “step i)” and “the tumor” in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 14-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pawlowski et al ((US 2014/0228233 A1; 8/14/14).
Pawlowski et al teaches numerous vesicle-associated biomarkers, including GFAP, CD9, and Survivin (Table 5, in particular). Pawlowski et al further teaches kits comprising antibodies, including labeled antibodies, that specifically bind said biomarkers ([0026], in particular). Pawlowski et al further teaches methods using labeled antibodies specific for vesicle-associated biomarkers to detect biomarkers on captured vesicles ([0124], in particular). Pawlowski et al further teaches antibodies are purified in buffer ([0615], in particular).  
Pawlowski et al does not specifically teach a kit comprising labeled antibodies in buffer that bind vesicle-associated biomarkers wherein the vesicle-associated biomarkers are GFAP, CD9, and Survivin.  However, one of ordinary skill in the art would have been motivated, with an expectation of success, to generate kits comprising any combination of purified labeled antibodies in suitable buffer of Pawlowski et al wherein the antibodies bind any vesicle-associated biomarkers of Pawlowski et al in order to predictably detect vesicle-associated biomarkers on captured vesicles, as envisioned by Pawlowski et al. 
	In regards to optional instructions, it is noted that where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product the printed matter will not distinguish the claimed product from the prior art. 
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
  
Allowable Subject Matter
s 11-13 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/Primary Examiner, Art Unit 1642